APPEAL OF R. B. COOK.Cook v. CommissionerDocket No. 3643.United States Board of Tax Appeals3 B.T.A. 668; 1926 BTA LEXIS 2591; February 11, 1926, Decided Submitted September 20, 1925.  *2591 R. B. Cook, Esq., pro se.  W. Frank Gibbs, Esq., for the Commissioner.  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in income tax in the amount of $734.73 for the calendar year 1920.  The issue raised is the value of certain real estate as of 1918, when it was acquired by the taxpayer by inheritance, for the purpose of determining the taxable gain on the sale thereof in 1920.  This value was found by the Commissioner to be $30,000, but is claimed by the taxpayer to be $40,000.  FINDINGS OF FACT.  The taxpayer is an individual residing in Davenport, Iowa.  The property here involved, known as No. 218 Main Street, Davenport, was inherited by the taxpayer from his mother at the time of her death on October 5, 1918.  The taxpayer, acting as administrator of his mother's estate, listed the property in the estate-tax return filed at a value of $25,000.  This was the value placed upon the property by the appraisers of the estate, who were appointed by the State District Court of Scott County.  As the result of an investigation later made by a deputy collector, the property was included in the gross estate at*2592  a value of $30,000 and the Federal estate tax was paid upon that basis.  The property was sold by the taxpayer in 1920 for $48,500 net, and the market value thereof on October 5, 1918, was $35,000.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on consent or on 10 days' notice, under Rule 50.